Title: To George Washington from the Continental Congress Executive Committee, 7 January 1777
From: Continental Congress Executive Committee
To: Washington, George



Sir
Philada Jany 7th 177[7]

I was this day honoured with your favour of the 5th Inst. which arrived in time to forward the enclosures by Post—We waited with Impatience to learn the consequence of your late movements and have been highly gratifyed, at the same time we see plainly some Important event is still to happen, the Enemy must mean to evacuate the Jerseys or to give you Battle the latter may be ruinous in its consequences to either party & therefore its probable will only be sought for by those that have the superiority this we fondly hope will fall to your lot If joined by Genl Heath, & Genl McDougal & the Jersey Militia as we are taught to Expect will be the case, Shou’d they loose a Battle or evacuate Jersey, surely they cannot afterwards make out a decent paragraph for Gaines infamous paper after being Out General’d & obliged to abandon the Country they thought themselves Securely possessed of. Your Excellency will find enclosed a paper herein, drawn up by a Capt. Gamble lately a prisoner onboard the Fleet in New York he declares that the Treatment of both Sea & Land Prisoners in that place is Shocking to Humanity this man deserves Credit & his Account of their Ill usage is confirmed by all the Prisoners that come from thence, as to the information he gives at the bottom of his paper he says he will forfeit his life if every tittle of it is not as near to the Truth as possible for an inquisitive man in his Situation to come at. We think this wou’d be a good time to remonstrate to Genl Howe & Lord Howe against the base usage our people meet with and to Threaten immediate retaliation on the British prisoners in our possession if they did not alter their Conduct, it is probable Genl Howe may say it is Contrary to orders & not with his knowledge if our people Suffer, but this is not sufficient, Our poor Soldiers & Sailors are perishing for want of Foods, fresh air & cleanliness, whilst those of theirs in our possession are feasting on the fat of this land, they have Said we Treat them well through

fear, It is time to Convince them we are not afraid, altho we are actuated by principles of Humanity, but those principles now Dictate the necessity of Severe usage to British Officers in particular that they may hereafter make it a point for their own sakes to see proper care taken of those that fall within their power—Depend on it good Sir We do not write in this Stile to gratify any feelings of our own, they are all repugnant to what we propose. Lieutt Josiah has just called on us & Confirms the acct of Ill usage &c. he says he was exchanged for Lieutt Ball & that no person has been given up for Lieutt Boger now in New York, there is a Capt. Burke that was formerly Capt. Manlys Lieutt in his Successfull Cruize’s. Burke Succeeded to the Command of Manlys Vessell, was taken by the Liverpool Frigate to which Mr Boger belongs & Cap. Bellew sent Burke to N. York for the express purpose of having him exchanged for Boger, & as he is said to be a very good Officer, has been Ill used and suffered a good deal, we dare say your Excellency will demand his release by the first Flag. We have the honor to be Sir Your Excellencys Obedt Servts

Robt Morris
Geo. Clymer
Geo. Walton

